In an action to recover upon a life insurance policy, order denying defendant’s motion, made pursuant to Civil Practice Rule 106, to dismiss the third amended complaint upon the ground that it fails to state facts sufficient to constitute a cause of action or, in the alternative, pursuant to Civil Practice Rule 103, to strike therefrom the allegations of paragraph “ Tenth ” thereof, affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.